[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            July 14, 2009
                             No. 09-10757                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 08-00478-CR-T-23-TGW

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JOSE CORTES-PACHECO,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (July 14, 2009)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Jose Cortes-Pacheco appeals his sentence to 20 months of imprisonment

following his plea of guilty to reentering the United States illegally after three

previous deportations. Cortes-Pacheco argues that his sentence is unreasonable.

We affirm.

      The district court did not abuse its discretion by imposing a sentence above

the guideline range. The district court correctly calculated the advisory guideline

range of zero to six months of imprisonment and found that a sentence within that

range would be “ineffective” based on Cortes-Pacheco’s “repeated and apparently

inexcusable repetitive reentries into this country[.]” The district court considered

the sentencing factors and found that a variance above the guideline range was

necessary to address Cortes-Pacheco’s recidivism and deter him and “those

similarly situated that this sort of repetitious and reckless behavior and defiance of

established law [was] unacceptable.” The statutory maximum sentence of

imprisonment for illegal reentry is two years. 8 U.S.C. § 1326(a). Cortes-

Pacheco’s sentence of 20 months of imprisonment is reasonable.

      Cortes-Pacheco’s sentence is AFFIRMED.




                                           2